Case 2:18-cv-00722-PLD Document 106 Filed 02/17/21 Page lof3

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

POM OF PENNSYLVANIA, LLC, t/d/b/a
PACE-O-MATIC, and SAVVY DOG
SYSTEMS, LLC,

Plaintiffs, Civil Action 2:18-722
VS.

PENNSYLVANIA SKILL GAMES, LLC,

Nee! Nee” Semen” See Set!” Snaaee! nae! Sseagatl! Snget! eae!

Defendant.

 

PENNSYLVANIA SKILL GAMES, LLC,
Plaintiff,
VS.

PACE-O-MATIC, INC. and MIELE
MANUFACTURING, INC.,

Defendants.

Ne Nae Nene Nee See Sener” Steer” Smee Sse None Sune”

ORDER
Pennsylvania Skill Games, LLC (“PSG”) has filed an Emergency Motion to Compel

Production (ECF No. 105) in which it seeks the production of “any agreements and drafts or
embodiments thereof between or among Pace-O-Matic, POM of Pennsylvania and/or Savvy Dog
Systems on the one hand, and Miele Manufacturing, on the other hand, including cover
communications thereof, emails and text messages relating thereto.” PSG also requests that until
these documents are produced, the deposition of Gregory Cline, which is currently scheduled for

February 18, 2021, be postponed.
Case 2:18-cv-00722-PLD Document 106 Filed 02/17/21 Page 2of3

In a previous ruling, the Court ordered that PSG may take the deposition of Mr. Cline in
his individual capacity. That order was premised upon PSG’s representation that it required the
deposition in order to question Mr. Cline about what he stated to Louis Miele about a price increase
relevant to certain claims of PSG and why he made the statements that he did. As stated in the
Court’s Order, the subject matter of Mr. Cline’s deposition is limited to PSG’s representations
about its purpose, that is, what Mr. Cline said to Mr. Miele and why he said it. PSG did not indicate
that it required any additional documents prior to proceeding with Mr. Cline’s deposition or seek

the production of any documents when it noticed his deposition.

In the current motion, PSG indicates that during the October 8, 2020 deposition of Daniel
Warren, a corporate designee, he testified about the existence of one or more drafts of an agreement
between Pace-O-Matic and Miele Manufacturing. PSG states that any such documents were
requested in multiple document requests and should have been produced. It did not seek a court

order compelling the production of these documents until February 16, 2021.

Given these circumstances, PSG’s motion to postpone the deposition of Mr. Cline will be
denied. Discovery closed on February 1, 2021. The Court permitted Mr. Cline’s deposition to be
taken after discovery closed but directed that it be completed no later than February 19, 2021.
Dispositive motions are due on February 22, 2021. PSG does not explain why it did not seek these
draft document(s) upon learning of their possible existence in October 2020 or, at the latest, when

Mr. Cline’s deposition was initially sought or noticed.

Resolution of PSG’s motion to compel production of these documents will be deferred
until POM of Pennsylvania, Savvy Dog Systems and/or Miele Manufacturing have an opportunity

to respond to PSG’s motion.
Case 2:18-cv-00722-PLD Document 106 Filed 02/17/21 Page 3of3

Therefore, it is hereby ORDERED that PSG’s Motion to Compel Production is DENIED
in part. Mr. Cline’s deposition shall go forward as scheduled. PSG’s request to compel production
of the documents at issue is deferred pending the response of POM of Pennsylvania, Savvy Dog

Systems and/or Miele Manufacturing to PSG’s motion. Their response shall be filed no later than

February 19, 2021.

SO ORDERED this 17" day of February 2021.

  
        

PATRICIA L. DODGE

United States Magistrate Judge \
